Citation Nr: 1027437	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than January 24, 2000, 
for the grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 until December 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO granted service connection for 
paranoid schizophrenia, and assigned a 30 percent disability 
rating effective from January 24, 2000.  The Veteran disagrees 
with the effective date assigned for the grant of service 
connection.  

In an August 2008 decision, the Board denied the claim for an 
effective date earlier than January 24, 2000, for the grant of 
service connection for paranoid schizophrenia.  Thereafter, the 
Veteran appealed the Board's denial of his claim to the United 
States Court of Appeals for Veterans Claims (Court).  In March 
2009, the Veteran and the Secretary of VA (the parties) filed a 
Joint Motion for Partial Remand (Joint Motion).  The Joint Motion 
moved for the Court to remand the August 2008 Board decision, as 
the parties essentially determined that the Board did not provide 
an adequate statement of reasons and bases to support its 
decision.  In March 2009, the Court granted the parties' Joint 
Motion.

The American Legion previously represented the Veteran in this 
appeal.  The Veteran, however, appointed a new representative in 
May 2010 and a VA Form 21-22a reflecting this change is of 
record.  Accordingly, the Board recognizes the change in 
representation.  See 38 C.F.R. § 20.605 (2009).  See also 73 Fed. 
Reg. 29,852-29,880 (May 22, 2008).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
psychiatric disorder was received by the RO on August 30, 1991.

2.  In a November 1991 rating decision, the RO denied the claim 
for service connection for paranoid schizophrenia.  The Veteran 
did not appeal this decision within one year of the January 1992 
notification and it became final.  

3.  An application to reopen the claim of service connection for 
paranoid schizophrenia was received by the RO in January 2000.

4.  In a May 2003 decision, the Board reopened (and remanded) the 
previously denied claim for service connection for paranoid 
schizophrenia, based on new and material evidence consisting of a 
supplemental service department record that was not of record at 
the time of the 1991 rating decision that denied the claim.

5.  The claim of service connection for paranoid schizophrenia 
was subsequently granted by way of a July 2004 Board decision; 
based in part on a VA examination and opinion (which would not 
have been afforded the Veteran but for the reopened claim, which 
was based on the subsequently obtained service treatment record).


CONCLUSION OF LAW

The criteria for an effective date of August 30, 1991, for the 
award of service connection for paranoid schizophrenia have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, 
without deciding whether notice and assistance requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326.  This is so because the Board is taking 
action favorable to the Veteran by granting the issue at hand.  
As such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to VA's duty to assist the appellant in obtaining evidence to 
substantiate the claims, in light of the allowance of the claim 
herein, further discussion of the duty to assist is moot.

Factual Background

On August 30, 1991, the Veteran submitted a claim for service 
connection for a psychiatric disability.  In a September 1991 
correspondence, the Veteran reported that he was treated in July 
1980 while on active duty.  

In connection with the Veteran's claim, the RO obtained the 
Veteran's available service treatment records.  These records 
reflect that the Veteran had a pre-service medical history 
significant for hospitalizations in depression in 1978 and 
January 1979 for psychosis of undetermined etiology.  
Additionally, a September 1980 service treatment record noted the 
Veteran's report of insomnia, which was noted to be probably 
secondary to stress.  The assessment was "suspect mild anxiety" 
and the Veteran was referred for a mental health assessment.  The 
service treatment records that were associated with the claims 
file at that time did not include any additional records with 
regards to the request for a mental health evaluation or any 
other records reflecting treatment for a psychiatric disorder.  

In a November 1991 rating decision, the RO denied the claim for 
service connection for paranoid schizophrenia.  In denying the 
claim, the RO acknowledged that the Veteran was diagnosed and 
treated for schizophrenia since January 1979 and concluded that 
the Veteran's psychiatric condition existed prior to his military 
service.  The RO stated that the service treatment records did 
not show an exacerbation of the Veteran's symptoms or treatment 
for a psychiatric disorder.  The RO also noted that the Veteran 
was treated for schizophrenia following his discharge from active 
duty.  However, the RO ultimately determined that Veteran's 
disorder was not shown to have been incurred in or aggravated by 
his military service. 

The Veteran was notified of the RO's November 1991 decision in a 
January 1992 determination letter.  The Veteran did not appeal 
the November 1991 rating decision and it became final.

In January 2000, the Veteran filed an application to reopen the 
previously denied claim for service connection for a psychiatric 
disorder.  In support of his application, the Veteran submitted 
private medical records showing treatment for schizophrenia.

In a June 2000 rating decision, the RO denied the Veteran's 
application, as it determined that new and material evidence had 
not been submitted to reopen the previously denied claim.

Subsequently, the Veteran appealed the RO's June 2000 decision to 
the Board and requested a Travel Board hearing.  During the 
hearing, the Veteran reported that he was diagnosed and treated 
for schizophrenia prior to his military service.  He testified 
that his psychiatric symptomatology increased during his military 
service.  The Veteran testified that he was treated on more than 
one occasion for psychiatric symptomatology during his military 
service, but that he was not hospitalized. 

In a July 2001 decision, the Board continued the denial of the 
Veteran's claim, on the basis of new and material evidence having 
not been submitted.  The Veteran appealed the Board's decision to 
the Court.  In August 2002, the parties filed a Joint Motion to 
remand the Veteran's claim for additional development, additional 
notice of the VA's duty to assist, and a readjudication of the 
claim.  The Court granted the Joint Motion in August 2002.

In response to the directive for additional development, the RO 
contacted the service department and requested all of the 
Veteran's in-patient psychiatric treatment records.  The service 
department responded in April 2003 and provided a September 1980 
service treatment record, entitled "Consultation Sheet," that 
had not been previously of record.  Specifically, the September 
1980 Consultation Sheet showed an in-service referral of the 
Veteran to a mental health clinic for an assessment that was 
prompted by the Veteran's reports of insomnia and headaches.  The 
record reflects that there was no evidence of a neuropsychiatric 
disorder, but that the Veteran had an obsession with hypnosis 
dating back for three years.

Subsequently, in a May 2003 decision, the Board reopened the 
Veteran's claim for service connection for a psychiatric 
disorder.  Specifically, the Board determined that the newly 
obtained September 1980 Consultation Sheet service treatment 
record constituted new and material evidence sufficient to reopen 
the Veteran's claim.  The reopened claim for service connection 
was then remanded so that the Veteran could be afforded a VA 
examination so that a medical opinion could be obtained as to the 
onset of the Veteran's psychiatric condition and whether his 
condition was aggravated by his military service..

In January 2004, the Veteran underwent a VA examination, at which 
time his entire claims file was reviewed.  Following his review 
of the claims file and examination of the Veteran, the VA 
examiner opined, in part, that it was at least as likely as not 
that the Veteran's schizophrenia, which developed prior to 
service, underwent a permanent increase in severity during his 
military service.  

In a July 2004 decision, the Board granted the Veteran's claim 
for service connection for paranoid schizophrenia.  Thereafter, 
in an August 2004 rating decision, the RO effectuated the Board 
decision by granting the Veteran's claim.  The RO assigned an 
effective date of January 24, 2000, for the award of service 
connection for paranoid schizophrenia, the date of the receipt of 
the Veteran's application to reopen.

The Veteran appealed the effective date assigned by the RO, 
asserting that an effective earlier than January 24, 2000, is 
warranted for his service-connected paranoid schizophrenia 
disability.

Applicable Law

In general, the effective date of an award of compensation based 
on an original claim, a claimed reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5100(a); 38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q).  At any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the provisions 
dealing with reopening of claims based on new and material 
evidence.  Such records include, but are not limited to:  (i) 
Service records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records mention 
the veteran by name, as long as the other requirements of 
paragraph (c) of this section are met; (ii) Additional service 
records forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for service 
records; and (iii) Declassified records that could not have been 
obtained because the records were classified when VA decided the 
claim.  An award made based all or in part on additional service 
records is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of this 
part applicable to the previously decided claim.  38 C.F.R. § 
3.156(c). 
 
During the pendency of this appeal, revisions were made to 38 
C.F.R. § 3.156(c) and 3.400(q), effective on October 6, 2006.  
The revisions essentially relocated the provisions formerly 
located at 38 C.F.R. § 3.400(q)(2) to 38 C.F.R. § 3.156(c).  
However, the substance of the regulation remains the same.  Under 
38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
provisions dealing with reopening claims based on new and 
material evidence.  An award made based all or in part on such 
records is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by provisions applicable to 
the previously decided claim.  In other words, the provisions 
applicable to the previously decided claim allow for an effective 
date the day that original claim was received.  38 C.F.R. § 
3.156(c)(3) 

Analysis

Because the Veteran's previously denied claim of service 
connection was reopened based on a service treatment record that 
surfaced in 2003, but was not of record at the time of the 1991 
denial of his claim, 38 C.F.R. § 3.156(c) (old or new) governs 
this matter; and, the effective date for the grant of service 
connection for paranoid schizophrenia is August 30, 1991, the day 
the Veteran's original claim for service connection was received, 
regardless of whether the claim was ultimately granted based on 
the service treatment record that was the basis for reopening the 
claim. 

In April 2003, the RO obtained the September 1980 Consultation 
Sheet service treatment record reflecting the in-service referral 
for a mental health assessment.  As stated above, this service 
treatment record was not associated with the claims file at the 
time of the initial November 1991 RO rating decision.  This 
record shows that the Veteran reported headaches and insomnia, as 
well as a history of obsession with hypnosis.  
 
The September 1980 service treatment record is the kind of 
evidence that is contemplated under 38 C.F.R. § 3.156(c).  This 
service department record falls within the scope of the 
categories of service records under 38 C.F.R. § 3.156(c), as it 
is "official service department records that have been 
misplaced" and were located and forwarded to the VA RO.  With 
the receipt of the new service medical records received after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original jurisdiction.  
See 38 C.F.R. § 3.156(c).  The effect of the regulation is to 
readjudicate the 1991 rating decision. 
 
The record reflects that, during the development of the original 
claim, the Veteran provided information to the RO that he was 
treated in-service for psychiatric symptomatology.  The RO 
originally requested the Veteran's service treatment records, 
records which reflect that he was referred for a mental health 
assessment in September 1980.  However, at that time, no attempts 
were made to inquire as to whether a mental health assessment was 
actually conducted.  In other words, the Veteran is not at fault 
for the failure of VA to obtain this record earlier. 
 
The outcome of this case turns upon whether the ultimate award of 
service connection was in fact based, at least in part, on the 
additional service medical record received in April 2003. 

As noted above, the Board reopened the Veteran's claim in May 
2003, as it determined that the September 1980 Consultation Sheet 
service treatment record constituted new and material evidence 
sufficient to reopen the previously denied claim.  Upon reopening 
the claim, the claim was remanded for a VA examination so that a 
medical opinion could be obtained as to the onset of the 
Veteran's psychiatric condition and whether his condition was 
aggravated by his military service.  In this regard, the report 
of the January 2004 VA examination reflects that the examiner 
reviewed the Veteran's claims file, which included the newly 
obtained September 1980 service treatment record.  Thus, the 
January 2004 VA examiner arguably considered the in-service 
September 1980 Consultation Sheet record in forming his opinion.  
Following his review of the claims file and the evaluation of the 
Veteran, the VA examiner essentially opined, in part, that it was 
at least as likely as not that the Veteran's schizophrenia 
underwent a permanent increase in severity during his military 
service.  Based, in part, on the January 2004 VA examiner's 
opinion, the Board granted the claim for service connection in 
the July 2004 Board decision.   Accordingly, the award of service 
connection was made based in part on the September 1980 service 
treatment record that was received by the RO in April 2003. 

In sum, the September 1980 in-service Consultation Sheet is 
relevant to the Veteran's claim for service connection as it 
shows that the Veteran was assessed following his in-service 
report of psychiatric symptomatology.  This service treatment 
record, along with entire claims file, was reviewed by the 
January 2004 examiner.  Thus, the examiner considered this 
service treatment record when he essentially opined that the 
Veteran may have experienced an increased emergence of his 
schizophrenia symptomatology due to his military service.  
Although the ultimate grant of service connection relies most 
heavily on the medical opinion obtained from the January 2004 
examiner, and not the service treatment record obtained in 2003, 
it is significant to recognized that the January 2004 examiner 
would not have had the opportunity to provide such an opinion had 
the case not been reopened based on the service treatment record 
in question here.  As a result, the grant of service connection 
for paranoid schizophrenia is ultimately due, at least in part, 
to the acquisition of a service treatment record that was 
obtained after the 1991 rating decision became final.  In light 
of the regulation at 38 C.F.R. § 3.156(c)(3), the effective date 
of the grant of service connection must be date of receipt of the 
initial claim.

As previously noted, under 38 C.F.R. § 3.156(c), in the case of 
"an award made based all or in part" on newly-received service 
department records, the proper effective date of the new award is 
"the date entitlement arose or the date VA received the 
previously decided claim, whichever is later," or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.  The previously 
decided claim for purposes of the amended 38 C.F.R. § 3.156(c) is 
the claim received by the RO on August 30, 1991.  Therefore, the 
date of the claim is August 30, 1991. 

In summary, August 30, 1991, is the appropriate effective date 
for the award of service connection for paranoid schizophrenia.  
Accordingly, the appeal is granted.  






ORDER

An effective date of August 30, 1991, for the grant of service 
connection for paranoid schizophrenia is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
L. B. CRYAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


